Citation Nr: 0723067	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-26 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for alopecia, 
hypohidrosis, associated with dorsal sympathectomies, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for Horner's 
syndrome with ptosis of the right eye, currently evaluated as 
10 percent disabling.

3. Entitlement to an increased evaluation for right 
diaphragmatic excursion restriction, currently evaluated as 
noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 until March 
1962 and from June 1962 until October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A review of the record discloses the veteran raised a claim 
for entitlement to a separate evaluation for the scar on his 
chest. This issue has not been adjudicated and is REFERRED to 
the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In February 2007, the veteran submitted, directly to the 
Board, additional evidence relative to the claim for an 
increased evaluation for right diaphragmatic excursion 
restriction. Because this submission was not accompanied by a 
waiver of RO consideration, the appeal must be returned to 
the RO as the agency of original jurisdiction for initial 
consideration of this evidence. Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 




In an October 2004 statement the veteran advised the RO that 
he had surgery at the VA Medical Center in Kansas City. He 
specifically requested the RO obtain the recent treatment 
records and consider them in support of his claims. During 
the September 2006 Board hearing, the veteran explained he 
had previously treated at the Kansas City, Missouri VA 
Medical Center and more recently received treatment at the 
Dallas VA Medical Center. The veteran denied treatment by any 
private physicians.

The RO did not request records from either VA medical center. 
VA's duty to assist includes obtaining relevant federal 
records, including VA medical records. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate 
with the claims file medical records from 
the Kansas City, Missouri and Dallas, 
Texas VA Medical Centers.

2. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations. In particular, the RO/AMC 
should examine the transcript of the 
September 2006 Travel Board hearing, and 
determine if any further VA medical 
examinations are necessary to ascertain 
the severity of any of the disorders in 
question at their most disabling 
severity. Voerth v. West, 13 Vet. App. 
117 (1999) ((Holding that (a) where 
veteran testified that his cyst, when 
inflamed, did not have an impact upon his 
employment, and; (b) where veteran stated 
that his worsened condition would "only 
last a day or two," the Board was not 
required to schedule a rating examination 
for the period the cyst was inflamed, 
because "a person who experiences a 
worsened condition for a few days out of 
a year simply is less impaired than 
someone who suffers from the worsened 
condition for weeks or months.")). Cf. 
Ardison v. Brown, 6 Vet. App. 405 (1994); 
Bowers v. Derwinski, 2 Vet. App. 675 
(1992). The RO/AMC will also follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.

3. When the development requested has 
been completed, the claims should again 
be reviewed by the RO on the basis of the 
additional evidence. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

The RO/AMC and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



